66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ghulam Mohammed NASIM, Petitioner--Appellant,v.Carolyn RICKARDS, Warden of the Petersburg FederalCorrectional Institute;  Jacqueline Porter, InmateSystems Manager, Respondents--Appellees.
No. 95-6944.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995Decided Sept. 18, 1995

Ghulam Mohammed Nasim, Appellant Pro Se.  Raymond Alvin Jackson, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying Appellant's request for reconsideration of the court's prior orders which denied relief sought under 28 U.S.C. Sec. 2241 (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Nasim v. Rickards, No. CA-93-348-2 (E.D. Va.  May 17 & June 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  In view of our disposition of this appeal, we deny Appellant's motions for appointment of counsel and provision of a transcript at government expense.

AFFIRMED